Exhibit 10.2

SECOND AMENDMENT TO SENIOR SUBORDINATED

NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT (this
“Second Amendment”) is entered into as of May 24, 2006 among (i) The Royal Bank
of Scotland PLC (“RBOS”), acting in its capacity as the sole current Lender and
as Agent for the Lender pursuant to the hereinafter referenced Note Purchase
Agreement; and (ii) Opinion Research Corporation, a Delaware corporation, MACRO
International, Inc., a Delaware corporation, Social and Health Services, Ltd., a
Maryland corporation, ORC Holdings, Ltd., an English company, O.R.C.
International Ltd., an English company, and any other “Borrower” party to the
Note Purchase Agreement from time to time (the “Borrowers”). Capitalized terms
used but not defined herein shall have the respective meanings set forth in the
Note Purchase Agreement.

W I T N E S S E T H:

WHEREAS, Borrowers, Agent and Lender are parties to that certain Senior
Subordinated Note Purchase Agreement dated as of July 29, 2005 (as amended by
that certain First Amendment to Senior Subordinated Note Purchase Agreement
dated as of January 18, 2006, the “Note Purchase Agreement”);

WHEREAS, the Borrowers have requested and the Lenders have agreed to consent to
certain proposed revisions to the Borrowers credit facilities with Citizens Bank
of Pennsylvania more fully described below, subject to the terms and conditions
set forth herein, including, without limitation, the revision of certain of the
financial covenants of the Borrowers set forth in the Note Purchase Agreement.

NOW THEREFORE, in consideration of the agreements set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. The foregoing recitals are hereby incorporated herein by this reference and
made a part hereof, with the same force and effect as if fully set forth herein.

2. Sections 6.15(c) set forth in the Note Purchase Agreement is hereby deleted
in its entirety, and the following substituted in lieu thereof:

“(c) Leverage Ratio. The Borrowers and the Non-Borrower Subsidiaries will
maintain on a consolidated basis for each quarter ending during the periods
specified below, a Leverage Ratio of not more than the following:



--------------------------------------------------------------------------------

Period

   Maximum Leverage Ratio

April 1, 2006 through September 30, 2006

   5.00 to 1.00

From October 1, 2006 through September 30, 2007

   4.70 to 1.00

From and after October 1, 2007

   4.50 to 1.00

For purposes of the foregoing, “Leverage Ratio” shall mean, for each measurement
period, the ratio of the Borrower’s and the Non-Borrower Subsidiaries’ Total
Debt to EBITDA. The Leverage Ratio shall be measured on the last day of each
fiscal quarter throughout the term of the Loan.”

3. Simultaneously with the execution and delivery of this Second Amendment (and
as a condition precedent to the effectiveness of this Second Amendment), the
Agent and its counsel shall have received (i) a fully executed copy of that
certain Fifth Modification to Business Loan and Security Agreement and Other
Loan Documents dated as of May 4, 2004 (as amended, the “Loan and Security
Agreement”), executed by Citizens Bank of Pennsylvania, as agent for certain
lender parties thereto and the Borrowers (the “Citizens Modification”), in form
and substance satisfactory to the Agent and its counsel in all respects; and
(ii) confirmation that all of the conditions precedent specified in the Citizens
Modification have been satisfied or waived. Agent hereby acknowledges and
consents to the modifications of the Leverage Ratio as proposed by the Citizens
Modification.

4. Simultaneously with the Borrowers’ execution and delivery of this Second
Amendment (and as a condition precedent to the effectiveness of this Second
Amendment), the Borrowers shall (a) pay to the Agent, in immediately available
funds, all of the Agent’s and Lenders’ costs and expenses associated with this
Second Amendment and the transactions referenced herein or contemplated hereby,
including, without limitation, the Agent’s and Lenders’ reasonable legal fees
and expenses; and (b) deliver to the Agent the other documents, instruments and
agreements referenced herein.

5. The Borrowers hereby represent, warrant, acknowledge and agree that as of the
date hereof (a) all accrued and unpaid interest and fees payable with respect to
the Notes due and payable on or prior to the date hereof have been paid; (b) the
Notes have a current outstanding principal balance of Twenty Million and No/100
Dollars ($20,000,000.00); (c) after giving effect to the transactions
contemplated hereby, there are no set-offs or defenses against and no defaults
under the Note Purchase Agreement, any of the Notes or any other Loan Document;
(d) after giving effect to the transactions contemplated hereby, no act, event
or condition has occurred which, with notice or the passage of time, or both,
would constitute a default under the Note Purchase Agreement, any of the Notes
or any other Loan Document; (e) all of the representations and warranties of the
Borrowers

 

-2-



--------------------------------------------------------------------------------

contained in the Note Purchase Agreement expressly qualified by a “materiality”
standard are true and correct in all respects as of the date hereof, and all of
the representations and warranties of the Borrowers contained in the Note
Purchase Agreement not expressly qualified by a “materiality” standard are true
and correct in all material respects as of the date hereof (except with respect
to those changes in facts and circumstances which are expressly permitted by the
terms of the Note Purchase Agreement or to the extent that such representations
and warranties expressly relate solely to an earlier date), unless the Borrowers
are unable to remake and redate any such representation or warranty, in which
case the Borrowers have previously disclosed the same to the Agent and the
Lenders in writing, and such inability does not constitute or give rise to an
Event of Default; and (f) all schedules attached to the Note Purchase Agreement
with respect to any particular representation and warranty of the Borrowers set
forth in the Note Purchase Agreement (as modified) remain true, accurate and
complete, as updated in writing to the Agent as of the date of this Second
Amendment.

6. The Borrowers, and their respective representatives, successors and assigns,
hereby jointly and severally, knowingly and voluntarily RELEASE, DISCHARGE, and
FOREVER WAIVE and RELINQUISH any and all claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions,
and causes of action of whatsoever kind or nature, whether known or unknown,
which they have, may have, or might have or may assert now or in the future
against the Agent and/or the Lender directly or indirectly, arising out of,
based upon, or in any manner connected with any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, in each
case related to, arising from or in connection with the Loan, whether known or
unknown, and which occurred, existed, was taken, permitted, or begun prior to
the date hereof (including, without limitation, any claim, demand, obligation,
liability, defense, counterclaim, action or cause of action relating to or
arising from the grant by the Borrowers to the Lenders of a security interest in
or encumbrance on collateral that is, was or may be subject to, or an agreement
by which the Borrowers are bound and which contains, a prohibition on further
mortgaging or encumbering the same). The Borrowers hereby acknowledge and agree
that the execution of this Second Amendment by the Agent and the Lenders shall
not constitute an acknowledgment of or an admission by the Agent and/or the
Lenders of the existence of any such claims or of liability for any matter or
precedent upon which any liability may be asserted.

7. Except as expressly set forth herein, nothing contained in this Second
Amendment is intended to or shall otherwise act to nullify, discharge, or
release any obligation incurred in connection with the Notes, the Note Purchase
Agreement and/or the other Loan Documents or to waive or release any collateral
given by the Borrowers to secure the Notes, nor shall this Second Amendment be
deemed or considered to operate as a novation of the Notes, the Note Purchase
Agreement or the other Loan Documents. Except to the extent of any express
conflict with this Second Amendment or except as otherwise expressly
contemplated by this Second Amendment, all of the terms and conditions of the
Notes, the Note Purchase Agreement and the other Loan Documents shall remain in
full force

 

-3-



--------------------------------------------------------------------------------

and effect, and the same are hereby expressly approved, ratified and confirmed.
In the event of any express conflict between the terms and conditions of the
Notes, the Note Purchase Agreement or the other Loan Documents and this Second
Amendment, this Second Amendment shall be controlling and the terms and
conditions of such other documents shall be deemed to be amended to conform with
this Second Amendment.

8. If any term, condition, or any part thereof, of this Second Amendment, the
Note Purchase Agreement or of the other Loan Documents shall for any reason be
found or held to be invalid or unenforceable by any court or governmental agency
of competent jurisdiction, such invalidity or unenforceability shall not affect
the remainder of such term, provision or condition nor any other term,
provision, or condition of this Second Amendment, the Note Purchase Agreement
and the other Loan Documents, and this Second Amendment, the Note Purchase
Agreement and the other Loan Documents shall survive and be construed as if such
invalid or unenforceable term, provision or condition had not been contained
therein.

9. The Borrowers acknowledge that, at all times prior to and through the date
hereof, the Agent and the Lenders have acted in good faith and have conducted
themselves in a commercially reasonable manner in its relationship with the
Borrowers in connection with this Second Amendment and in connection with the
obligations of the Borrowers to the Agent and the Lenders under the Loan; the
Borrowers hereby waiving and releasing any claims to the contrary.

10. The Borrowers hereby acknowledge and agree that, from and after the date
hereof, all references to the “Note Purchase Agreement” set forth in any Loan
Document shall mean the Note Purchase Agreement, as modified pursuant to this
Second Amendment, and that except as expressly modified hereby, the Note
Purchase Agreement shall be and remain unchanged and in full force and effect,
and the same is hereby expressly approved, ratified and confirmed.

11. The Borrowers acknowledge (a) that they have participated in the negotiation
of this Second Amendment, and no provision of this Second Amendment shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (b) that
each has had access to an attorney of its choosing in the negotiation of the
terms of and in the preparation and execution of this Second Amendment, and each
has had the opportunity to review, analyze, and discuss with its counsel this
Second Amendment, and the underlying factual matters relevant to this Second
Amendment, for a sufficient period of time prior to the execution and delivery
hereof; (c) that all of the terms of this Second Amendment were negotiated at
arm’s length; (d) that this Second Amendment was prepared and executed without
fraud, duress, undue influence, or coercion of any kind exerted by any of the
parties upon the others; and (e) that the execution and delivery of this Second
Amendment by each of the Borrowers is its free and voluntary act and deed for
the purposes contained herein.

 

-4-



--------------------------------------------------------------------------------

12. This Second Amendment shall be governed by the laws of the State of New
York, and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

13. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile and each
party hereto agrees to be bound by its facsimile signature.

[The Remainder of This Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

BORROWERS:

OPINION RESEARCH CORPORATION,

a Delaware corporation

By:  

/s/ Douglas L. Cox

 

Name:  

Douglas L. Cox

 

Title:  

Secretary

 

 

MACRO INTERNATIONAL INC.,

a Delaware corporation

By:

 

/s/ Douglas L. Cox

 

Name:

 

Douglas L. Cox

 

Title:

 

Assistant Secretary

 

 

SOCIAL AND HEALTH SERVICES, LTD.,

a Maryland corporation

By:

 

/s/ Kevin P. Croke

 

Name:

 

Kevin P. Croke

 

Title:

 

Secretary

 

 

ORC HOLDINGS, LTD.,

an English company

By:

 

/s/ Kevin P. Croke

 

Name:

 

Kevin P. Croke

 

Title:

 

Designated Signer

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

O.R.C. INTERNATIONAL LTD,

an English company

By:  

/s/ Kevin P. Croke

 

Name:  

Kevin P. Croke

 

Title:  

Designated Signer

 

 

AGENT: THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Jose A. Rosado

 

Name:  

Jose A. Rosado

 

Title:  

Vice President

 

 

LENDER(S): THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Jose A. Rosado

 

Name:  

Jose A. Rosado

 

Title:  

Vice President

 

Signature Page to Second Amendment